Citation Nr: 0105959	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-02 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected seizure disorder, currently rated 40 percent 
disabling. 

2.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and September 1998 rating 
decisions by the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In January 2001 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

The Board also notes that the evidence of record includes a 
Department of Health and Human Services, Social Security 
Administration (SSA) determination granting entitlement to 
disability benefits based upon a primary diagnosis of 
amnestic disorder and a secondary diagnosis of mixed seizure 
disorder.  The medical evidence associated with that claim 
included a September 1991 psychologist's report indicating 
Axis I diagnoses of amnestic disorder and organic mood 
disorder.  A September 1991 medical summary noted, in 
essence, the veteran was disabled as a result of an organic 
mental disorder.  The Board notes, however, that the reports 
are unclear as to whether this disorder is related to the 
veteran's service-connected seizure disorder.

The medical evidence of record also indicates the veteran 
underwent extensive neurological evaluation at a VA medical 
facility since his last compensation evaluation, including 
the placement of bilateral sphenoid electrodes and long-term 
monitoring.  The reports show the veteran was being 
considered as a candidate for surgical seizure treatment; 
however, the evidence is unclear as to the present nature of 
the veteran's service-connected disability.  Therefore, the 
Board finds additional medical evidence is required for an 
adequate determination of the issues on appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the matters on 
appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the nature and 
etiology of any present organic mental 
disorder.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  All clinical findings 
should be reported in detail.  Such tests 
as the examining physician deems 
necessary should be performed.  

The examiner is requested to distinguish, 
if possible, any social and occupational 
impairment caused by the veteran's 
organic mental disorder from his service-
connected seizure disorder.  A complete 
rationale should be provided.

3.  The veteran should be scheduled for a 
VA neurological examination to determine 
the current nature and severity of his 
service-connected seizure disorder.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The report of examination should include 
a detailed account of all manifestations 
of the seizures, to include frequency and 
type.  Such tests as the examining 
physician deems necessary should be 
performed.  

The examiner is also requested to provide 
an opinion as to the occupational 
impairment caused solely by the veteran's 
service-connected seizure disorder.  A 
complete rationale should be provided.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issues on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for an 
examination may adversely affect the claim.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




